STUMBO, Justice,
concurring.
I fully concur with the opinion authored by Justice Lambert, but take this opportunity to set forth what this case is not about. We are not deciding whether completely uncorroborated Jett material is sufficient evidence to support a conviction. Here, as Justice Lambert sets forth, there is corroborating evidence in the form of both Appellant’s own testimony and the testimony of another witness. Thus, this case did not provide a vehicle with which to revisit Caldwell v. Commonwealth, Ky., 550 S.W.2d 533 (1977).
PAUL K. MURPHY, Special Justice, joins in this concurring opinion.